Fourth Court of Appeals
                                        San Antonio, Texas
                                              January 16, 2015

                                            No. 04-14-00813-CV

                        IN RE PRECISION SHOOTING EQUIPENT, INC.

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice


         On November 21, 2014, relator filed a petition for writ of mandamus complaining of the trial
court’s failure to set a hearing and rule on a pending motion. By order dated December 3, 2014, this court
requested a response to the petition.

         On January 9, 2015, the respondent judge filed a response to relator’s petition indicating that the
trial court is prepared to conduct a hearing at the parties’ convenience.

        Based on the respondent’s response, this original proceeding will be held in ABEYANCE until
this court receives notice that a hearing on relator’s pending motion has been conducted. Relator is
ORDERED to provide this court with a status report no later than February 17, 2015.

           It is so ORDERED on January 16, 2015.


                                                        PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court


1
  This proceeding arises out of Cause No. CV-1280, styled Precision Shooting Equipment, Inc. v. Manuel Medina
III, Individually and d/b/a M3 Outfitters, pending in the County Court at Law, Zapata County, Texas, the Honorable
Joe Rathmell presiding.